Citation Nr: 1042836	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for right shoulder 
arthritis.

4.  Entitlement to service connection for right elbow arthritis.

5.  Entitlement to service connection for left elbow arthritis.

6.  Entitlement to service connection for right wrist arthritis.

7.  Entitlement to service connection for left wrist arthritis. 

8.  Entitlement to service connection for right arm arthritis.

9.  Entitlement to service connection for left arm arthritis. 

10.  Entitlement to service connection for right hand arthritis.

11.  Entitlement to service connection for left hand arthritis. 

12.  Entitlement to service connection for right hip arthritis.

13.  Entitlement to service connection for left hip arthritis. 

14.  Entitlement to service connection for right knee arthritis.

15.  Entitlement to service connection for left knee arthritis.

16.  Entitlement to service connection for right leg arthritis.

17.  Entitlement to service connection for left leg arthritis.

18.  Entitlement to service connection for right foot arthritis.

19.  Entitlement to service connection for left foot arthritis.

20.  Entitlement to service connection for asthma.

21.  Entitlement to service connection for lower back 
degenerative disc disease (DDD) and muscle pain. 

22.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression.

23.  Entitlement to service connection for allergies and 
rhinitis.

24.  Entitlement to service connection for nerve paralysis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 
1982 and subsequent Reserves duty with the U.S. Navy.  A DD214 is 
of record relating to her transfer from active duty to the Naval 
Reserve, including a notation that at least certain dental 
examinations had been undertaken.  Except for her entrance 
examination report dated in August 1978, there are no service 
treatment records of any kind available for either active duty or 
reserves.  Her last duty station, as she has stated, was in 
NAVCOMMSTA Keflavik, Iceland and presumably records may have then 
been transferred to the Navy reserve component New Orleans, LA.  
She entered active duty from Dallas, TX, and was separated out of 
Norfolk, VA.

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the case in December 2008.





FINDINGS OF FACT

1.  The aggregate evidence, including medical opinions, 
preponderates against a finding that the Veteran developed 
migraine headaches; hearing loss; arthritis of the right 
shoulder, right elbow, left elbow, right wrist, left wrist, right 
arm, left arm, right hand, left hand, right hip, left hip, right 
knee, left knee, right leg, left leg, right foot, left foot; 
asthma; lower back degenerative disc disease (DDD) and muscle 
pain; an acquired psychiatric disorder to include depression, 
allergies and rhinitis and nerve paralysis as a result of service 
on any premise.

2.  Any pre-existing problems including relating to the left 
elbow were not shown to have increased in severity in or as a 
result of service. 

3.  The Veteran does not now demonstrate a hearing loss by VA 
standards which is attributable to service.



CONCLUSION OF LAW

Migraine headaches; hearing loss; arthritis of the right 
shoulder, right elbow, left elbow, right wrist, left wrist, right 
arm, left arm, right hand, left hand, right hip, left hip, right 
knee, left knee, right leg, left leg, right foot, left foot; 
asthma; lower back degenerative disc disease (DDD) and muscle 
pain; an acquired psychiatric disorder to include depression, 
allergies and rhinitis and nerve paralysis were not incurred in 
or aggravated by service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.310 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

With regard the service connection issues in which the Board is 
herein denying the claims, the notice requirements apply to all 
five elements of a service connection claim: 1) Veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant notice by letter, a notification 
which substantially complied with the requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained the Veteran's available service records, has 
private clinical data as she has made available, and has afforded 
the Veteran several VA examinations.  These are adequate for 
adjudication, as the doctors have reviewed the claims file, made 
all necessary findings, and rendered requested opinions with well 
supported rationales.  All known and available records relevant 
to the issues decided herein on appeal have been obtained and 
associated with the appellant's claims file.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as a neurological disorder or arthritis manifests to 
a degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of inccurrence or 
aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The absence of in-service evidence of hearing loss need not be 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability, i.e., one 
meeting the criteria of 38 C.F.R. § 3.385, and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the current 
disability is related to service."  Hensley, supra; see 38 C.F.R. 
§ 3.303(d).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street. If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist the appellant in the development of 
his claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).

Where the record contains both positive and negative evidence, 
including addressing whether the Veteran's claimed condition is 
related to service or to service-connected disability, it is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same, and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans, supra.  Thus, the 
weight to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

There has been a concerted attempt to obtain pertinent service 
records before and after the Board's remand in 2008.  Some 201 
file data is of record, but it is not pertinent to disabilities.  
And unfortunately, except for her entrance examination, dated in 
August 1978, absolutely nothing has been found.  On the semi-
legible multiple copies of a single entrance examination report, 
there is shown a history of broken bones (and surgery on her left 
foot to remove glass); and that she had had some sort of a 
problem with her left elbow and that her extremities were cold.  
Audiometric evaluation showed normal findings at all levels.  
There were no abnormalities identified.

A memorandum is of record, dated May 2007, relating to the 
attempts to obtain her federal records without success.  Further 
attempts have been made since then without success.

The Veteran has introduced private documents into the file 
relating to clinical care for numerous and various disabilities, 
including some of those claimed, which commence no earlier than a 
least 5-10 years after separation from service.  In none of them 
is there reference to the treated disability having started in or 
having been present in or aggravated by service, and except for 
sinus problems, none are characterized as having pre-existed 
service.

The Veteran has asked how her claim can be adjudicated without 
records.  Certainly, the Board is mindful that, in a case such as 
this, where service medical or other records may no longer be 
available, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

In cases such as this where the Veteran's service medical records 
or other pertinent records ordinarily held by the Government are 
unavailable through no fault of the claimant, there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, supra.  The duty includes the search for alternative 
medical records, as well as the heightened obligation to explain 
findings and conclusions.  The Court has also held that VA's 
efforts to obtain service department records shall continue until 
the records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

Absence of such records, it must be noted, under the pertinent 
case law does not lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Regrettably, the Board is now persuaded that additional STR are 
unavailable.  (It is noteworthy that should they ever surface, 
the claim can be reopened at that time without prejudice). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

Alternatively and as specifically noted in the prior Board 
remand, collateral documentation is permissible.  It is not 
necessary that there be records from service alone if there are 
supplemental data to support the claim.  In this regard, the 
Board went to great lengths to spell out what was permissible and 
warranted, and ask that the Veteran assist in obtaining that 
documentation that only she could provide.

Specifically, the Board remanded the case in 2008 for action, to 
include a comprehensive search for her records; this was 
undertaken and documentation is of record.  She was also asked to 
provide identifying data and records, if available, with regard 
to care for any of the complained of disabilities during the 
period from service and until the time of those records she has 
already provided.  VA should assist as feasible.  These records 
could have been available from private care givers, schools, 
employers (e.g., physical fitness examinations), or other 
alternative reports.  It was noted that she might be able to 
submit copies of letters she wrote during service, or provide 
documents from or statements by service comrades as to their 
shared experiences, locations of service, etc., all of which 
could provide additional avenues for pursuit of any records for 
her service, both active duty and reserves, or which might 
provide insights into her claimed disabilities.  Written 
documentation was to be prepared as to each search for records, 
the results, and other pertinent data, and this was to be entered 
into the file.  In this regard, nothing was forthcoming form the 
Veteran.

The Board also asked that the Veteran should be scheduled for 
examinations by pertinent VA physicians to determine the probable 
etiology of all of her herein claimed disabilities (including 
arthritis of multiple joints, hearing loss, migraines, 
respiratory, neurological and psychiatric problems).  
Specifically, after review of the evidence of record, the 
examiners should opine as to the following: 

(a) What is the correct diagnosis(es) of all current 
claimed disabilities and when were they first demonstrated 
and by what;

(b) To what are each of these disabilities attributable; 

(c) Are they in any way attributable to anything of 
service origin;

(d) The opinions should be couched in terms of whether it 
is at least as likely as not and by what is that 
determinable?

(e)  The Board notes that "at least as likely as not" 
does not mean merely with the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so evenly 
divided that it is as medically sound to find in favor of 
causation as it is to find against it.
 
The Veteran underwent a battery of VA examinations in July 2009, 
all of which are reported in detail in the file.  On a few of the 
examinations, the Veteran said that she had had symptoms in 
service, e.g., headaches.  However, without exception, each of 
the examiners concluded that the claimed disabilities including 
multiple joint arthritis, migraines, asthma and allergic rhinitis 
(and allergies) any nerve paralysis, and any psychiatric disorder 
was not present in service or for some time thereafter, and in 
each instance, was less likely than not (less than 50/50 
probability) caused by or a result of service.  Any left elbow 
problems which may have preexisted service were not shown to have 
increased or been otherwise aggravated in or as a result of 
service.  And she does not now show a hearing loss within VA 
standards which might be due to service noise exposure, as 
claimed.  Similarly, while some of her current (and other post-
service symptoms) may be due to the 2003-diagnosed Sjogren's 
syndrome, this too is not felt by medical experts to be related 
to service.  Her mental health issues, primarily depression, are 
said to be primarily due to her pain and disabilities, but since 
those disabilities are not of service origin, the mental health 
problems are not secondarily subject to service connection on 
that premise.  

It is unfortunate, but there is no doubt raised in any of these 
issues which could be resolved in her favor.  As noted above, 
should service or additional other records be made available 
which purport to affirmatively show a service relationship, she 
is free to reopen her claim(s) at that time.


ORDER

Service connection for migraine headaches; hearing loss; 
arthritis of the right shoulder, right elbow, left elbow, right 
wrist, left wrist, right arm, left arm, right hand, left hand, 
right hip, left hip, right knee, left knee, right leg, left leg, 
right foot, left foot; asthma; lower back degenerative disc 
disease (DDD) and muscle pain; an acquired psychiatric disorder 
to include depression, allergies and rhinitis and nerve paralysis 
is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


